Citation Nr: 0326181	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.

2.  Entitlement to service connection for sinusitis with 
rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinea corporis with fungal folliculitis.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1989 of June 
1995.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in pertinent part, denied entitlement to 
service connection for a low back disorder and sinusitis with 
rhinitis.  The RO granted entitlement to service connection 
for tinea corporis with fungal folliculitis with assignment 
of a 10 percent evaluation effective September 19, 1996, date 
of claim.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
service or for some years thereafter.

2.  The competent, probative evidence of record does not 
establish that low back myalgia diagnosed on post service VA 
examination is related to service on any basis.

3.  Sinusitis is not shown by the evidence of record.

4.  Rhinitis was not shown in active service, initially 
reported thereafter, and has not been linked to service on 
any basis.

5.  Tinea corporis with fungal folliculitis is manifested by 
no more than constant exudation or itching and extensive 
lesions or marked disfigurement and/or by involvement of 20 
to 40 percent of the body or the need for systemic therapy 
such as corticosteroids or other immunosuppressive drugs that 
are required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Sinusitis with rhinitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303 (2002).

3.  The criteria for an initial increased evaluation of 30 
percent for tinea corporis with fungal folliculitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (effective prior and 
subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On discharge, the veteran reported recurrent back pain.  
Mechanical back pain was diagnosed.  He denied, however, ear, 
nose and throat trouble.  Service medical records make no 
mention of sinusitis or rhinitis.  

In December 1996, the veteran was afforded a VA examination 
of the nose and throat.  In his report, the examiner stated 
that he could find no documentation of sinusitis or rhinitis 
in the service medical records.  The veteran, however, 
complained of frequent nasal congestion and drainage with 
difficult breathing.  The examiner stated that the veteran's 
sinus symptomatology was more suggestive of chronic rhinitis.

On March 1997 VA dermatologic examination, the examiner noted 
a follicular eruption of the buttocks and back.  The examiner 
diagnosed tinea corpus with fungal folliculitis and majocchi 
granulomas.  

On August 2002 VA dermatologic examination, the veteran 
complained of severe itching of the back and buttocks.  The 
examiner noted diffuse skin lesions involving the posterior 
neck, chest and back as well as the buttock area.  There were 
no significant lesions which consisted of small rounded areas 
of hyperpigmentation and scattered areas of tiny pustules.  
The lesions on the neck were firm to the touch but nontender.  
The examiner diagnosed chronic folliculitis previously 
diagnosed as tinea with fungal folliculitis with lesions 
involving the posterior neck, chest and back as well as the 
buttock area.

On October 2002 VA orthopedic examination report, the 
examiner stated that the veteran had been working regularly 
as a limousine driver.  The veteran's posture was erect with 
no kyphosis.  His posture and coordination were excellent and 
he was able to squat with pain.  The veteran's trunk mobility 
was somewhat limited, and he complained of pain on bending.  
The examiner diagnosed mild low back myalgia of unknown 
etiology.  The examiner indicated that the veteran's low back 
disability was mild and ongoing.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Preliminary Matter: Duty to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits enumerated above.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, May 2002, January 2003, and June 2003 letters have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  




Moreover, by the November 2002 supplemental statement of the 
case and the letters mentioned above, the veteran was advised 
of the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  The Board notes that 
in June 2003, the veteran was asked to send information 
regarding dates and locations of medical treatment for his 
skin disability so that VA could obtain or assist in 
obtaining associated records.  He was given thirty days to 
respond.  As of this date, no reply has been received.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service and VA medical records as well as several relevant VA 
medical examination reports and opinions.  

As the veteran has been afforded VA examinations in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2003) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Low Back Disability

The veteran suffers from a current low back disability 
diagnosed as low back myalgia, a prerequisite for the 
granting of service connection.  38 C.F.R. § 3.303; Hickson, 
supra.  

In addition to a present low back disability, however, the 
evidence must reflect a nexus between that disability and 
service.  38 C.F.R. § 3.303; Hickson, supra.

Service medical records show the veteran was found to have 
recurrent back pain at discharge.  On October 2002 VA medical 
examination, the examiner recorded that he had reviewed the 
claims file to include the service medical records.  He did 
not link the veteran's low back symptomatology to service.  
In fact he opined that the etiology of the veteran's mild low 
back myalgia was of unknown etiology.  

The Board finds that a chronic acquired low back disorder was 
not shown in service, nor has a chronic acquired low back 
disorder diagnosed post service been linked to service on any 
basis by competent medical authority.

There exists no basis upon which to predicate a grant of 
entitlement to service connection for a chronic acquired low 
back disorder.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Sinusitis with Rhinitis

On December 1996 VA medical examination report, the examiner 
stated that the veteran's respiratory disability could most 
likely be characterized as rhinitis.  He indicated, 
furthermore, that there was no mention of sinusitis or 
rhinitis in the service medical records, thereby suggesting 
that there was no relationship between the current disability 
and service.  In the absence of a showing of a nexus between 
a current disability and service, service connection must be 
denied.  38 C.F.R. § 3.303.

The Board notes that there is absolutely no evidence of in-
service incurrence of the veteran's respiratory disability.  
As such, the benefit of the doubt rule is not for 
application.  Ortiz, supra.


Tinea Corporis with Fungal Folliculitis

The veteran's service-connected dermatologic disability has 
been rated by the RO under the provisions of Diagnostic Code 
7806.  The law and regulations pertaining to this disability 
have been revised during the course of the present appeal.  

Under the old version of the regulations, a rating of 10 
percent is warranted with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  When 
exudation or itching is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation or exceptional repugnance must be 
shown.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2002). 

Under the new criteria, when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period, a 60 percent 
evaluation is warranted.  When 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period, a 30 percent evidence is warranted.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period, a 10 percent evaluation is 
warranted.  When less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and; no 
more than topical therapy was required during the past 12-
month period, a zero percent evaluation is warranted.  Under 
this code, a skin disability can be rated as disfigurement of 
the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2003).

Under both versions of the regulations, a 30 percent 
evaluation is warranted.  The veteran experiences constant 
itching and although a percentage assessment has not been 
provided, the veteran's entire back from the neck to the 
buttocks is affected.  A 50 percent evaluation under the old 
criteria is not warranted because the evidence does not 
reflect ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation or exceptional repugnance 
has not been shown.  39 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  As well, a 60 percent evaluation under the revised 
criteria is not warranted.  Under these criteria, a 60 
percent evaluation is applicable when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or when there is constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  




The evidence does not indicate that the veteran uses 
medication to control his symptoms, and it does not reflect 
that almost half of the veteran's body is affected.  As such, 
again, a 60 percent evaluation under the revised regulations 
is not warranted.  39 C.F.R. § 4.118, Diagnostic Code 7806 
(2003).

The Board notes that because the veteran is appealing an 
initial rating, he is entitled to a staged rating.  Such 
rating, however, is immaterial in this instance because the 
veteran's symptoms appear to have been relatively constant 
during the appellate period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to warrant the granting 
of an evaluation in excess of 30 percent.


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is granted.

Entitlement to service connection for sinusitis with rhinitis 
is denied.

Entitlement to an initial increased evaluation of 30 percent 
for tinea corporis with fungal folliculitis is granted, 
subject to the law and regulations governing the distribution 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



